                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

TIMOTHY E. RAND, an individual;

                            Plaintiff,                                   8:18CV481

           vs.
                                                                           ORDER
JONATHAN P. STANOSHECK, an
individual; and PACIFIC REALTY COMME
ASCHOFF CONSTRUCTION, INC., a
Nebraska corporation;

                            Defendants.


        This matter is before the Court on Defendants’ Motion to Strike (Filing No. 7). The motion
will be granted, in part.


                                          BACKGROUND


        This case arises out of a motor vehicle accident that occurred between Plaintiff and
Defendant Jonathan Stanosheck (“Stanosheck”). The Complaint asserts that at the time of the
accident, Stanosheck was operating a vehicle owned by his employer or principal, Defendant
Aschoff Construction, Inc. (“Aschoff”). The Complaint alleges three causes of action: (1)
negligence against Stanosheck (“Count I”); (2) vicarious negligence against Aschoff (“Count II”);
and (3) direct negligence against Aschoff (“Count III”). (Filing No. 1.)


                                           DISCUSSION


        Defendants request that Paragraph 19 of the Complaint be stricken pursuant to Federal Rule
of Civil Procedure 12(f). Defendants also ask that the Court strike Count III in its entirety because
it is based on the allegations contained in Paragraph 19. Count III generally alleges that Aschoff
was negligent in its hiring, retention, training, supervising and entrusting Stanosheck to operate its
vehicle.
       Paragraph 19 of the Complaint, which is the first Paragraph directly contained within Count
III as set out in the Complaint, provides:


       Public records reflect that, prior to the crash as described herein, Defendant
       Stanosheck had been charged with and/or convicted of multiple offenses, including,
       but not limited, to minor in possession of alcohol, speeding, occupant protection
       system, possession of K2 or marijuana less than 1 ounce and possession or use of
       drug paraphernalia.

(Filing No. 1.) Paragraph 20 of the Complaint, which also comprises a portion of Count III, alleges
that a reasonable employer “would have investigated and learned of Defendant Stanosheck’s past
criminal and driving history prior to hiring him or allowing Defendant Stanosheck to operate its
vehicle on the public roadways.” (Id.) Paragraph 26 of Count III further provides, in part, that
Aschoff “knew or should have known” Stanosheck to be an “inexperienced, incompetent, or
reckless driver, to be intoxicated or addicted to intoxication, or otherwise incapable of properly
operating an automobile without endangering others.” (Id.)


       Rule 12(f) provides a mechanism for the court to “strike from a pleading an insufficient
defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).
A court possesses liberal discretion when ruling on motions to strike under Rule 12(f). BJC Health
Systems v. Columbia Casualty Co, 478 F.3d 908, 917 (8th Cir. 2007). “However, courts view
motions to strike with disfavor because striking is an extreme measure and the motion may only
serve to delay proceedings.” Super 8 Worldwide, Inc. v. Riro, Inc., No. 8:11CV319, 2011 WL
5827801, *2 (D. Neb. Nov. 18, 2011). “[E]ven matters that are not strictly relevant to the principal
claim at issue should not necessarily be stricken, if they provide important context and background
to claims asserted or are relevant to some object of the pleader’s suit.” Holt v. Quality Egg, L.L.C.,
777 F. Supp.2d 1160, 1168 (N.D. Iowa 2011) (internal quotations and citation omitted). “To
prevail on a motion to strike text from the complaint, the movant must clearly show that the
challenged matter has no bearing on the subject matter of the litigation and that its inclusion will
prejudice the movant.” Super 8 Worldwide, 2011 WL 5827801 at *2 (quotation and citation
omitted).


       Defendants argue that Paragraph 19 should be stricken because it interjects impertinent

                                                  2
allegations about Stanosheck’s criminal record into this suit. Defendants contend that these
allegations are not material to any claim because there is no evidence that Stanosheck was
intoxicated at the time of the accident. Defendants assert that these allegations amount to improper
character evidence.     Defendants further argue that the allegations in Paragraph 19 about
Stanosheck’s past driving offenses should be stricken because Nebraska law prohibits the
introduction of evidence regarding convictions for violations of the Nebraska Rules of the Road.
Defendants point to Nebraska Revised Statute § 60-693, which provides that “[n]o evidence of the
conviction of any person for any violation of any provision of the Nebraska Rules of the Road
shall be admissible in any court in any civil action.” Neb. Rev. Stat. § 60-693.


       Plaintiff counters, however, arguing that allegations pertaining to Stanosheck’s criminal
and driving history are relevant to his claim that Aschoff was negligent in its hiring, retention,
training, supervising and entrusting Stanosheck to operate its vehicle. Plaintiff contends that the
allegations Defendants have moved to strike are directly relevant to one or more of the essential
elements of duty, breach, causation, and damages.


       The Court agrees with Defendants that Paragraph 19’s mention of Stanosheck’s past
charges, offenses, and convictions should be stricken. The Court agrees that allegations regarding
Stanosheck’s past criminal history are impertinent, scandalous, and would unduly prejudice
Defendants. It appears to the Court that these very specific references to past criminal history and
offenses have no bearing on the issues involved in this case and only serve to prejudice Defendants.
Therefore, the Court will strike Paragraph 19 of the Complaint. Plaintiff will be directed to file an
amended complaint omitting Paragraph 19. This is not to say, however, that Plaintiff is precluded
from alleging, for example, that Aschoff knew or should have known that Stanosheck was
incapable of properly operating a vehicle.


       The Court will not strike Count III in its entirety as this request essentially amounts to a
partial motion to dismiss, which should be brought by separate motion. Whittlestone, Inc. v.
Handi-Craft Co., 618 F.3d 970 (9th Cir. 2010) (“Were we to read Rule 12(f) in a manner that
allowed litigants to use it as a means to dismiss some or all of a pleading . . . we would be creating
redundancies within the Federal Rules of Civil Procedure, because a Rule 12(b)(6) motion . . .


                                                  3
already serves such a purpose”); Oglesby v. Lesan, No. 4:16CV3189, 2017 WL 2345666, at *3 (D.
Neb. May 30, 2017) (“This court will not dismiss [Defendant’s] entire Counterclaim on a 12(f)
motion to strike. Plaintiff’s jurisdiction and statute of limitation arguments should be addressed,
if appropriate, in a motion to dismiss under Rule 12(b)(6) or a motion for summary judgment under
Rule 56”).


       Accordingly,


       IT IS ORDERED:


       1.      Defendants’ Motion to Strike (Filing No. 7) is granted, in part, as set forth above.


       2.      Plaintiff shall file an amended complaint in conformity with this Order by January
14, 2019.


       Dated this 3rd day of January, 2019.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                 4
